FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 22, 2021

                                      No. 04-20-00349-CV

                           CITY OF FREDERICKSBURG, TEXAS,
                                       Appellant

                                                 v.

                                E.290 OWNERS' COALITION,
                                         Appellee

                 From the 216th Judicial District Court, Gillespie County, Texas
                                    Trial Court No. 15758
                       Honorable Albert D. Pattillo, III, Judge Presiding


                                         ORDER
       Appellant filed an unopposed motion for leave to supplement the clerk’s record.
Appellant contends the clerk’s record filed with this court does not contain all exhibits to three
motions and many of the exhibits are illegible.

        The motion is GRANTED to the extent appellant requests it be allowed to supplement the
clerk’s record. However, appellant’s request that this court order the Gillespie County District
Clerk to file the supplemental record is DENIED based on a lack of specificity.

        If appellant wishes to have the clerk’s record supplemented, appellant is ORDERED
to submit a written request to the Gillespie County District Clerk no later than April 1,
2021 specifically listing each document appellant wants to include in the supplemental
record. See TEX. R. APP. P. 34.5(c)(1) (emphasis added) (“If a relevant item has been omitted
from the clerk's record, the trial court, the appellate court, or any party may by letter direct the
trial court clerk to prepare, certify, and file in the appellate court a supplement containing the
omitted item.”). Appellant is further ORDERED to file a copy of the request in this court no
later than April 1, 2021.

        The written request to the district clerk must comply with Texas Rule of Appellate
Procedure 34.5(b)(2) (“A party requesting that an item be included in the clerk’s record must
specifically describe the item so that the clerk can readily identify it. The clerk will disregard a
general designation, such as one for “all papers filed in the case.”).

         The Gillespie County District Clerk is ORDERED to file the supplemental clerk’s record
in this court within thirty days of receiving appellant’s written request.
                                                      FILE COPY

It is so ORDERED March 22, 2021.


                                         PER CURIAM



ATTESTED TO:__________________________
            MICHAEL A. CRUZ,
            CLERK OF COURT